Citation Nr: 1539752	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  04-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for asbestosis or other respiratory disorder, including chronic obstructive pulmonary disease (COPD), as a residual of exposure to asbestos.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1948 to March 1957.  His primary duties were Engineering Hand and Electrician, and his sea service included assignments on the U.S.S. Petrel and U.S.S. Forrestal.  He died in July 2013.  His surviving spouse has been substituted in this appeal by the Regional Office (RO) by way of a June 2014 administrative decision.  See 38 C.F.R. § 3.1010 (2014).  In a July 2014 Order, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) likewise substituted her in the appeal then pending before it regarding the claim of entitlement to service connection for a low back disorder (the procedural history of this claim is discussed in greater detail below).

This decision addresses two claims for service connection that were pending at the time of the Veteran's death.  First, the Board of Veterans' Appeals (Board/BVA) will address the procedural history of these claims initiated during the Veteran's lifetime and the developments that resulted in their current status.

A March 2002 rating decision of the Department of Veterans Affairs (VA) RO denied the Veteran's claim for service connection for asbestosis, as well as his petition to reopen his previously-denied claim for service connection for a low back disorder.  In a March 2007 decision, however, the Board reopened the claim for a low back disorder on the basis of new and material evidence.  See 38 C.F.R. § 3.156.  The Board then proceeded to remand this claim, however, rather than immediately readjudicating it on its underlying merits, also the claim for asbestosis, to the RO via Appeals Management Center (AMC) for further development and consideration.

The Board subsequently issued a decision in November 2008 denying both claims, and the Veteran appealed that decision to the Court.

In March 2010, during the pendency of that appeal to the Court, the Veteran's then attorney (Jenny Y. Twyford) and VA's Office of General Counsel - representing the Secretary of VA, filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's November 2008 decision and to remand the claims to the Board for further development and readjudication in compliance with directives specified in the Joint Motion.  The Court granted this Joint Motion that same month and returned the file to the Board, whereupon the American Legion then resumed its representation of the Veteran before VA, rather than the attorney mentioned that had represented him in his appeal to the Court.

To comply with the Court's Order, in September 2010 the Board in turn again remanded the claims to the RO via the AMC, this time for additional, supplemental, medical comment concerning whether the Veteran's low back and respiratory disorders were related to his military service.  This was in addition to medical opinions that had been provided by VA examiners in April and June 2008, which the Court-granted Joint Motion had found inadequate and, thus, insufficient for the Board to have relied on when denying the claims in November 2008.

VA compensation examiners provided this additionally-requested medical comment in December 2010.  And after considering these additional medical opinions, as well as additional VA outpatient treatment records, the AMC issued a supplemental statement of the case (SSOC) in June 2011 continuing to deny both claims, so these claims were returned to the Board for further appellate consideration.

Thereafter, the Veteran again retained representation by attorney Jeany Mark as of July 2011.  And after twice being granted 30-day extensions to submit additional supporting evidence, including in response to the additional VA medical opinions obtained on remand and the SSOC that considered them, this attorney submitted additional supporting evidence in October and November 2011 and waived the right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  This additional evidence includes a letter dated in October 2011 from A.A., M.D., regarding the claim for a respiratory/pulmonary disorder, including asbestosis/COPD, as well as additional written argument from the attorney herself, a letter from the National Personnel Records Center (NPRC), and copies of numerous service department records, etc.

The VA compensation examiner that additionally commented in December 2010, however, resultantly has not had opportunity to consider this additional evidence - including especially this October 2011 letter from A.A., M.D., concerning the claim for asbestosis/COPD and the purported relationship between the two conditions and, in turn, the Veteran's exposure to asbestos in service.  The December 2010 VA compensation examiner agreed with the VA compensation examiner that earlier had concluded against this claim in April 2008 (and in a June 2008 addendum).  But aside from reaching a starkly and contrastingly different conclusion than A.A., M.D., did in his October 2011 letter that has not yet been considered, when providing his additional comment in December 2010 the VA compensation examiner did not comply with the Board's remand directive insofar as addressing other specific and relevant evidence in the file, namely, a February 1996 private examination report from Dr. R.M., who diagnosed asbestosis, versus a February 2002 VA examiner that contrarily noted the absence of any objective indications of asbestosis and, instead, diagnosed emphysema (i.e., COPD) secondary to smoking.

In February 2012, the Board decided the claim of entitlement to service connection for a low back disorder.  The Veteran, through his then-attorney appealed this denial to the Court.  In November 2013, the Court issued a Memorandum Decision vacating and remanding the Board's denial of service connection for a low back disorder.  Thereafter, the Court learned of the Veteran's death and, as noted, subsequently, substituted the appellant for the purpose of processing this claim to completion.  Thus, the issue of entitlement to service connection is back before the Board with the appellant substituted in the appeal.

Regarding other claims, also in the February 2012 decision, the Board again remanded the claim for asbestosis/COPD, this time to allow the December 2010 VA compensation examiner opportunity to consider this additional October 2011 letter from A.A., M.D., and to specifically address this other, also equally relevant, medical evidence in the file coming to polar opposite conclusions regarding whether the Veteran had asbestosis and whether his COPD was related to or also the result of his service versus his chronic smoking.  In waiving the right to have the RO/AMC initially consider this additional evidence she then most recently had submitted in October and November 2011, the Veteran's then-attorney argued this additional evidence, alone, provided the basis needed to grant this claim for asbestosis/COPD.  And the Court had cautioned VA against seeking additional medical opinions or comment when, as here, there is favorable evidence in the record.  The Court had indicated it would not be permissible to undertake further development if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But as the Board explained when again remanding this claim, in spite of this request that it not be, in another decision since issued, Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009), the Court had distinguished this holding in Mariano and had defined its parameters, indicating instead that, even if a record contains favorable medical evidence, the Board may seek further evidentiary development if the favorable evidence, when considered along with the other evidence of record, is not unrefuted or insufficient on its face to allow the Board to make a fully informed decision.  Moreover, although the additional development must be undertaken in "an impartial, unbiased, and neutral manner," the Board was required by law to again remand the claim when, as here, there had not been compliance with a prior remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand orders, and the Board itself commits error as a matter of law in failing to ensure compliance).  Therefore, this obligation to again remand the claim in February 2012 was mandatory, not discretionary, especially absent compliance, even what could be considered "substantial" compliance, with the prior remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with, even if there was not exact or total compliance), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In again remanding the claim, the Board directed the forwarding of the Veteran's claims file to a specialist in pulmonary medicine.  The designee was to provide additional medical comment on this claim for a pulmonary or respiratory disorder, namely, for asbestosis and/or COPD, in the process reconciling the February 1996 report from Dr. R.M. (listing a diagnosis of asbestosis) and the October 2011 private report of Dr. A.A. (confirming the diagnoses of both asbestosis and COPD, so of both restrictive and obstructive lung disorders) versus the February 2002, April 2008 (June 2008 addendum), and December 2010 VA examination reports coming to much different conclusions.  In particular, additional medical comment was needed concerning the likelihood (very likely, as likely as not, or unlikely) first that the Veteran had asbestosis or other asbestos-exposure-related disease, then also the likelihood (very likely, as likely as not, or unlikely) this disease and/or his COPD were the result of his exposure to asbestos while in service from April 1948 to March 1957 or, instead, more likely the result of his history of cigarette smoking.

The Board further conceded that making these necessary determinations may require having the Veteran reexamined, but this was left to the designee's discretion.  The designee needed to discuss the medical rationale of the opinion, irrespective of whether it was favorable or unfavorable to the claim, if necessary, citing to specific evidence in file supporting conclusions, such as the results of testing concerning the Forced Expiratory Volume in one second (FEV1), Forced Vital Capacity (FVC), and FEV1/FVC ratio.

The designee also needed to take into consideration that the Board acknowledges the Veteran was more than likely exposed to asbestos during his military service; that a private chest X-ray in February 1996 had shown increased interstitial markings bilaterally consistent with pulmonary fibrosis as well as pleural thickening and pleural plague; that a private chest X-ray in March 2005 had shown no pleural plaques; that a private chest X-ray in September 2006 had shown minimal findings of basilar scarring and possible focal emphysematous change with no evidence of significant interstitial fibrosis as well as indications of old granulomatous infection or other inflammatory insult; that VA chest X-rays had been considered within normal limits in September 2003, May 2005, and April 2008; that in October 2006 the Veteran had reported a 25-year history of a pack a day of tobacco use (smoking); and the numerous pulmonary function test (PFT) results including the most recent testing done in October 2010.

If at all possible, the examiner was asked and encouraged to try and provide definitive comment on this determinative issue of causation, rather than merely stating he or she could not provide this opinion without resorting to mere speculation.  If, however, this was the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needed to discuss or explain why this requested opinion could not be provided so that it was certain no additional comment was possible based on the available evidence or evidence that was obtainable.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (noting that it was unclear whether the examiners were unable to provide the requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data).

The designee provided this additional medical comment in April 2012, concluding unfavorably.
In March 2013, after considering this additional medical opinion, the RO provided the Veteran another SSOC continuing to deny this claim of entitlement to service connection for a respiratory disorder inclusive of asbestosis and COPD.

In a July 17, 2013 decision, the Board denied this claim of entitlement to service connection for a respiratory disorder inclusive of asbestosis and COPD.  The record, however, shows, unfortunately, that the Veteran had died earlier in the month.  Therefore, in a separate decision, the Board vacates the July 17, 2013 decision and dismissed this appeal in the Veteran's name based on his death.  As the appellant has been substituted by the RO into the Veteran's appeals pending at his death, and this claim was pending at the time of the Veteran's death, the Board re-adjudicates this claim in the appellant's name.  As no relevant or pertinent evidence or argument has been added to the appeal since the July 2013 decision, the Board essentially reissues the July 17, 2013 decision as to the claim for service connection for asbestosis or other respiratory disorder, including COPD, as a residual of exposure to asbestos.  See 38 C.F.R. § 20.1304 (2014).

Regarding representation, as indicated in the above discussion, the Veteran had multiple representatives during his lifetime.  Representation, however, does not transfer to the substituted appellant.  See 38 C.F.R. § 14.631(g) (2014).  The June 2014 letter from the RO that informed the appellant that she was substituted in this appeal also notified her that VA had no record of her appointing a representative and directed her to contact VA for information regarding appointing such a representative.  There is, however, no indication that she has selected or is seeking a representative, or otherwise subsequently indicated that she was seeking a representative.  Therefore, the appellant is currently unrepresented. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The evidence is in relative equipoise - meaning about evenly balanced for versus against the claim - as concerning whether the Veteran had a low back disorder that was attributable to his military service.

2.  The preponderance of the competent and credible evidence of record, however, is against finding that he had a respiratory disorder, including asbestosis and/or COPD, as a result or consequence of his military service - even when accepting that he more than likely was exposed to asbestos during his service.


CONCLUSIONS OF LAW

1.  The low back disorder was incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5121A  (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1010 (2014).

2.  Conversely, the respiratory disorder, irrespective of its diagnosis (asbestosis, COPD or both) was not due to disease or injury incurred in or aggravated by the Veteran's service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1010 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) was signed into law in November 2000.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA enhanced VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A regulatory amendment effective for a claim, as here, pending as of or filed after May 30, 2008, removed the so-called "fourth" (4) requirement that VA also specifically request that the claimant provide any evidence in his possession pertaining to the claim.  38 C.F.R. 3.159(b)(1) (2012). 

A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) therefore requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date in the event the underlying claim for service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

Ideally, this notice should be provided prior to an initial decision on a claim by the Agency of Original Jurisdiction (AOJ), which in this instance is the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, even if notice was not provided prior to initially adjudicating the claim, or if provided it was inadequate or incomplete, VA need only provide all necessary notice and then, after giving the Veteran opportunity to submit additional evidence and/or argument in response, readjudicate the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC).  This readjudication rectifies ("cures") the timing defect in the provision of the notice because it preserves the intended purpose of the notice in that the Veteran is still given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant, not VA, bears the burden of proof of not only establishing there is a VCAA notice error but also, above and beyond that, of showing the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the claim for service connection for a low back disorder, this instant decision grants service connection.  As this decision grants the benefit sought by the substituted appellant, the Board finds that there can be no prejudice in any notice or assistance error under the VCAA, and thus, there is no need to further discuss the VCAA in relation to this claim.


As to the claim denied in this decision, in September 2001, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified him of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him in contrast to the evidence VA would attempt to obtain for him.  VA informed him of the requirements for establishing his entitlement to service connection for this claimed disability, as well as provided information concerning how a "downstream" disability rating and effective date are determined if service connection is granted.

VA's duty to assist under the VCAA includes helping the claimant obtain all potentially relevant records - including service treatment records (STRs) and other pertinent records, such as those concerning his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

This additional obligation also has been satisfied.  VA fulfilled its duty to assist the Veteran in obtaining all identified and available evidence necessary to substantiate his claim.  To this end, VA obtained or ensured the presence of the Veteran's STRs and service personnel records (SPRs); reports reflecting his treatment at Fort Myers Community Hospital in February 1982 and November 1984; the report of a PFT performed at a private medical facility in January 1996; the report of a February 1996 consultation by R. J. M., M.D.; as well as records reflecting his VA treatment from March 2002 through June 2011; a June 2002 report of a PFT performed at Abbey Prime Care Health Center; reports reflecting his treatment by J. S., M.D., from January 2005 to February 2007; and the October 2011 opinion from A. A., M.D.


Also, in March 1985, February 2002, April 2008 (with a June 2008 addendum), December 2010, and April 2012, VA examined the Veteran to determine the nature and etiology of all respiratory disorders found to be present.  In particular, the most recent VA examination report shows the examiner reviewed the Veteran's pertinent medical history, interviewed and examined him personally, documented his relevant medical conditions, the results of PFTs and other studies, etc., considered additionally the results of medical research in the subject matter area, and rendered diagnoses and opinions supported by explanatory rationale.  So the deficiencies in the prior medical opinions, including especially those obtained for VA compensation purposes in years past, have been duly addressed such that still additional examination and opinion are not needed.  See 38 C.F.R. §§ 3.327(a), 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion in a service-connection claim, it must ensure the examination or opinion is adequate, else, notify the Veteran why such an examination or opinion cannot or will not be provided).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  But even when this is called into question, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, as already explained, the VA examination reports - especially in combination and when considering the one most recently obtained in April 2012 to correct the deficiencies in those that had been rendered to date, are adequate for deciding this claim.  The examiners reviewed the Veteran's medical history, examined him, and provided explanations for the opinions stated, which is where most of the probative value of an opinion is derived.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).  See also Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  The Veteran and his representative did not articulate a specific challenge to the adequacy or thoroughness of these examinations, including since the most recent one in April 2012 to correct the noted errors in those that preceded it, or the competency of the examiners.  Likewise, the substituted appellant has not questioned the adequacy or thoroughness of the examinations of record.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.  Accordingly, VA's duty to obtain an examination and opinion concerning the merits of this claim has been met.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr, 21 Vet. App. at 312.

Moreover, during the course of this appeal, such as in January 2004 when filing his substantive appeal to the Board (using VA Form 9), the Veteran was offered an opportunity to present additional evidence and/or argument at a hearing before the Board.  Neither the Veteran during his lifetime, nor the substituted appellant now, have requested a hearing.

In sum, the Veteran has been provided a meaningful opportunity to participate effectively in the development and adjudication of this claim.  As the notice issued to the Veteran during his life was adequate, there is no need to resend this notice or send additional notice to the substituted appellant.  See 38 C.F.R. § 3.31010(f)(1).  The Veteran had not identified any remaining outstanding evidence that would tend to support the claim, and there is no suggestion of prejudicial error in notifying or assisting him with his claim or that could otherwise affect the essential fairness of its adjudication.  Likewise, the substituted appellant has not identified any additional outstanding evidence.  Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  To the contrary, he has received all essential notice, has had a meaningful opportunity to participate effectively in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board will proceed to considering the merits of the appeal.

The Merits of the Appeal:  Low Back Disorder

The Veteran asserted during his lifetime that he had a low back disability due to inservice injury.  The substituted appellant is presumed to be asserting the same contentions.

Regarding the relevant law and regulations pertaining to this claim, service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of his claim; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic (permanent) in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Degenerative joint disease (i.e., arthritis) is considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.309(a).

All reasonable doubt material to this determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran attributed his current low back disability to a lumbosacral strain he sustained in August 1951 while on active duty in the military.  In this case, there is no question that the Veteran received a back diagnosis in service.  Further, there is no question that the Veteran had a back disability during the pendency of this appeal; namely, the Veteran received diagnoses of spondylosis, degenerative arthritis, and degenerative disc disease of the lumbar spine since filing his claim for service connection.  The question, therefore, is the disability that was diagnosed during service due to the Veteran's in-service lumbosacral strain.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

In the February 2012 decision, the Board detailed its reasons for finding that a preponderance of the evidence indicated that the Veteran's diagnosed back disability was unrelated to this in-service diagnosis.  The Board's determination was based on analysis of the medical evidence, which included VA medical opinions developed over a period of years pursuant to development directed by the RO and Board (as detailed in the Introduction).  In addition, the Board made findings that the Veteran's statements regarding back injuries were of reduced evidentiary value due to concerns related to credibility.  Further, while noting documentation of in-service back complaints and treatment, the Board also discussed the complex history of back treatment, to include that back treatment and complaints appeared to be at least partially related to post-service back injuries.


In a November 2013 Memorandum Decision, the Court, essentially, found error in the Board's reliance on the medical opinions of record.  The reasons for the Court's findings regarding the April 2008 and December 2010 opinions and examinations are detailed in its decision, but in short, the Court found multiple inconsistencies and failure for the examiner's opinions of record to fully and adequately consider both the lay and medical evidence of record.  

After full consideration of the Court's discussion and analysis of the opinion evidence and facts of this appeal, the Board finds that pursuit of timely adjudication and VA resources would not be best served by seeking another opinion in this appeal.  Important in this determination, the record does contain positive opinion evidence.  Specifically, in an August 2001 opinion, a treating physician opined that that the Veteran had "chronic low back pain which seem[ed] to have [been] caused by a lumbar strain suffered back in 1951 while in service."  Also, in a March 1987 letter, a doctor of chiropractic opined that the "possibility that the original injury could have been during the period between 1949 and 1957 is very strong." 

Although the Board reiterates, as it has in pervious decisions, concerns regarding the probative value of these positive opinions, in light of the Court's analysis of the opinion evidence in this case, the Board finds that the positive opinion evidence is sufficient to warrant the grant of the claim.  In these positive opinions, these clinicians fail to provide significant rationale or discuss the history of post-service injury.  The Board, however, still finds that they have some probative value.  In addition, although as noted, the Board has identified concerns regarding the credibility of the Veteran's lay statements, the Veteran did have a very long history of back complaints which he attributed to his service.  In light of these considerations, the Board finds that the evidence is in relative equipoise regarding whether the back disability diagnosed during the Veteran's lifetime was 

attributable to his in-service diagnosis/injury.  On this basis, the Board grants service connection for a low back disorder; the substituted appellant's appeal of this issue is granted.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5121A  (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1010 (2014).

The Merits of the Appeal:  Respiratory Disability

The Veteran contended he had a respiratory disorder of some sort that is at least partly due to his exposure to asbestos while in the Navy.  For example, he stated that on the ships he served aboard he had to replace the asbestos sheathing on steam pipes.  And although he readily acknowledged having been additionally exposed to asbestos since service in his civilian work in the construction industry, he maintains the initial exposure was while he was in the Navy and thus the initial source or cause of his present-day respiratory impairment.  The substituted appellant is presumed to be asserting the same contentions.

There is no disputing he had a respiratory disorder, primarily diagnosed as COPD.  But also at other times there had been mention of asbestosis, either instead of or in addition to COPD.  The Board also already conceded when previously remanding this claim that he more likely than not had exposure to asbestos while in the Navy, that is, in addition to the additional exposure to asbestos since service in his civilian occupation in the construction industry.  So although he also had asbestos exposure since service, the initial exposure was during his service.  Resolution of this appeal therefore turns, instead, on whether there is a relationship or correlation between his asbestos exposure in service and current disability.  But in making this important determination, the Board nonetheless also must consider his additional asbestos exposure since service and any other potential precipitating factor in his current respiratory impairment, including his history of chronic smoking.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The general provisions regarding service connection are detailed above regarding the claim for service connection for the low back disorder, and do not need to be restated here.  There are no specific statutes or regulations pertaining to service-connection claims involving asbestos exposure.  However, the Court has indicated claims involving asbestos exposure should be analyzed under the appropriate administrative guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  VA has set forth administrative guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedural Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 (December 13, 2005).

The manual provides that adjudication of a service-connection claim for disability resulting from asbestos exposure should include determinations as to whether:  1) service records demonstrate the Veteran was exposed to asbestos during service; 2) development has been completed sufficient to determine whether he was additionally exposed to asbestos either before or after service; and 3) a relationship exists between the asbestos exposure during his service and the claimed disease, keeping in mind latency and exposure factors.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsection (H); see also Ashford v. Brown, 10 Vet. App. 120, 124 (1997).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire proofing materials, and thermal insulation.  The Manual also lists some of the major occupations involving exposure to asbestos including mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and foreign materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and be inhaled and swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities:  Fibrosis (the most commonly occurring of which interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id., at Subsection (b). 

The guidelines provide that the latency period for asbestos related diseases varies from 10 to 45 years or more between first exposure and development of disease.  VA Manual, paragraph 9 (d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id., at Subsection (D).  Thus, in asbestos-related disease can develop from brief exposure to asbestos or as a bystander. 

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  The VA Manual, Paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.

The Veteran's STRs, including the reports of his April 1948 military entrance examination and his March 1957 separation examination are unremarkable for any complaints or clinical findings of a respiratory disorder of any kind.  Indeed, during those examinations, his respiratory system and lungs and chest were found to be normal.  On each occasion, his chest X-rays were also negative.

But there is the latency period mentioned allowing for eventual development of relevant disease, so perhaps not until many years later.

In February 2002 a VA examination revealed the presence of emphysema.  In addition to asbestos exposure in service, it was noted the Veteran reported a history of smoking two packages of cigarettes per day for 20 years.  Chest X-rays reportedly showed mild emphysematous changes but no evidence of asbestosis.  PFTs showed a mild decrease in his FEV1 with a significant response to bronchodilators.  Following completion of the examination and review of the claims folder, the VA examiner stated that he was unable to find any objective evidence of asbestosis.

In July 2002, VA received a February 1996 report from R. J. M., M.D., 
a board-certified specialist in pulmonary disease.  Dr. M. found that the Veteran had pulmonary asbestosis and asbestos-related pleural disease.  Dr. M. based his opinion on several factors:  1) the Veteran's significant exposure to asbestos in and after service, 2) a latency period of greater than 15 years between the time of the exposure and the development of signs and symptoms; 3) PFTs showing small airways dysfunction, restrictive changes, and impaired diffusion; and 4) chest X-rays showing irregular opacities, pleural plaques, and pleural thickening.  Dr. M. noted that the disease could progress with time.  He advised the Veteran to have regular follow-up studies and to seek immediate medical attention should any symptoms worsen or new symptoms arise.  In arriving at his opinion, Dr. M. acknowledged the Veteran had smoked a package of cigarettes a day for 20 years, before quitting in 1967.

Records from J. S., M.D., dated in October 2005 and February 2006, show the Veteran was treated, in part, for COPD.  A computed tomography (CT) scan of the thorax revealed minimal findings of some basilar scarring and some possible focal emphysematous changes.  Calcified hilar lymph nodes were felt to be indicative of an old granulomatous infection or other inflammatory insult.  However, there was no evidence of any significant interstitial fibrosis.

VA records, dated from March 2002 to April 2008, show the Veteran was treated for a chronic respiratory disorder, diagnosed primarily as COPD.  Asbestosis was also noted, but instead by history.  In September 2003, chest X-rays were reportedly normal, and in May 2005 chest X-rays revealed no acute findings.  

In April 2008, the Veteran was reexamined by VA to determine the nature and etiology of any respiratory disorder found to be present.  He reported a productive cough and dyspnea on exertion.  On examination, he demonstrated diminished breath sounds, and it was noted that he had restrictive lung disease.  It was noted that the most recent chest X-ray did not demonstrate pulmonary fibrosis or opacities as had been reported in February 1996 (presumable referring to Dr. M.'s report).  PFTs revealed mild COPD.  The VA examiner acknowledged the Veteran had been exposed to asbestos in service but found no evidence of consequent asbestosis.  The examiner stated that the mid-lung opacities reported in February 1996 could have been related to an infectious process at that time.  Although the examiner did not find evidence of asbestosis, he did diagnose mild COPD, albeit unrelated to asbestos exposure.

In a June 2008 addendum, another VA examiner reviewed the record and opined that the Veteran's COPD was most likely related to his 19-year history of smoking.

In December 2010, pursuant to the JMR, the Veteran was again examined by VA to determine the nature and etiology of any respiratory disorder found to be present.  He reported that, in approximately 1994, he had started having a productive cough, chest pain, and hemoptysis.  At the time, X-rays reportedly revealed spots of fibrosis on his lungs, and he was placed on inhalers and expectorants.  He said that since he had continued to experience an intermittent productive cough with slight hemoptysis.  In addition, he reported a history of dyspnea, a non-productive cough, wheezing, and non-anginal chest pain.  On objective physical examination, he was 70 inches tall and weighed 196 pounds.  He demonstrated no abnormal breath sounds.  X-rays from April 2008 were reviewed and revealed that his lungs were clear with no effusions.  These findings represented no change from his previous 
X-rays.  X-rays performed in conjunction with the October 2010 VA examination revealed no cardiopulmonary abnormality and reportedly continued unchanged.  PFTs, performed in conjunction with the VA examination, revealed a mild obstructive ventilatory impairment.  Lung volumes were mildly decreased, consistent with obesity and decreased effort "on" musculoskeletal abnormality.  The diffusing capacity was mildly reduced.  The diagnoses were mild COPD from tobacco use and no evidence of asbestosis.

Following the examination, the VA examiner opined that it was less likely than not the Veteran's COPD was related to his military service, including his exposure to asbestos in service.  Instead, the examiner determined the current impairment was most likely the result of the Veteran's cigarette smoking.  The examiner referred to a December 1994 computerized patient record, in which VA X-rays had shown fibrotic and parabronchitic inflammatory disease residuals and chronic appearing granulomas.  No acute disease had been suspected.  The VA examiner also noted a September 2001 X-ray that had shown a 1.0 cm density in the right costophrenic angle of uncertain etiology.  It was thought to represent a scar or atelectasis with findings suggestive of emphysematous changes.  On a follow-up X-ray approximately 2 weeks later, the density was not visualized and was thought to have represented a subsegmental atelectasis.  The VA examiner stated that all subsequent X-rays (September 2003, May 2005, and April 2008) were normal.  Therefore, the VA examiner concluded the original X-ray findings were the result of an infectious process with full resolution.

A further review of VA computerized patient records also revealed PFTs that were negative for restrictive lung impairment, which was one of the criteria of the American Thoracic Society for a diagnosis of asbestosis.  Furthermore, the VA examiner stated that a review of the medical literature did not show a relationship between asbestos exposure and the development of COPD.  The VA examiner did note, however, that it was well-documented in the medical literature that that smoking led to the development of COPD.  In this regard, the VA examiner made particular note of the Veteran's history of smoking and concluded that it was most likely responsible for his COPD.

In August 2011, VA sent the Veteran's then representative a complete copy of the claims file.

In October 2011, A. A., M.D., reportedly reviewed the Veteran's pertinent 
in-service and post-service medical records as well as the reports of the relevant VA examinations.  Dr. A. observed the Veteran had been exposed to asbestos on a daily basis in service but less so after service.  Dr. A. also noted that the PFTs in January 1996, February and June 2002, and October 2006 had shown a reduced FVC, normal ratio of FEV1/FVC, and normal total lung capacity to be consistent more with restrictive lung disease than obstructive lung disease.  She stated that restrictive disease was more consistent with asbestosis.  Dr. A. acknowledged that smoking was a leading cause of COPD, but not the only cause.  She stated that other factors for COPD were exposure to gases and fumes in the workplace, exposure to heavy amounts of secondhand smoke and pollution, and toxic dust (potentially asbestos dust).  Dr. A. further acknowledged, however, that asbestos had not been directly linked to COPD but that asbestos exposure was one of the factors that could contribute to the development of the condition.  She opined that lungs that had been weakened by COPD could be more susceptible to additional lung disease caused by asbestos.  She cited a Swedish study of construction workers had shown that the mortality rate from COPD was more than two and a half times higher in participants who had been exposed to airborne toxins, including asbestos, than those who had not been so exposed.  Exposure to inorganic dust had even affected participants who had never smoked, yet they were at a considerably lower risk for developing COPD.  This report presumes the Veteran's COPD preceded his exposure to asbestos.  However, there is nothing in the record showing or suggesting he had COPD prior to his exposure to asbestos in service.

Dr. A. further explained that exposure to asbestos could weaken the lungs and contribute to the develop of COPD.  However, the preponderance of the foregoing radiographic studies do not show the Veteran's asbestos exposure in service had weakened his lungs or resulted in chronic, identifiable lung pathology.  Although she stated that various scientific studies showed a statistically significant incidence of COPD among those exposed to toxic materials such as asbestos and silica, she did not identify those studies.  She did cite studies showing that about 15 percent of cases of COPD are work-related.  However, she did not state that those case were, necessarily, related to asbestos exposure.

In any event, in April 2012 the Veteran was reexamined by VA to determine the nature and etiology of any lung disorder found to be present.  He reported a productive cough and wheezing and that he was followed every 2 to 3 months by a private pulmonologist for the treatment of those symptoms.  He also reported that he was treated for bronchitis 2 to 3 times a year, as well as pneumonia once a year.  The most recent X-rays from May 2011 had revealed that his lungs were clear and that there were mild chronic lung changes.  Consolidation, air space disease, a mass, edema, or effusion were not seen.  The examiner also recounted the findings on the September 2006 CT scan of the Veteran's chest.  Those findings are noted below.

On further examination, the VA examiner consolidated the findings from the Veteran's radiographic studies of the chest from September 1993 through May 2011:  September 1993 - chest X-ray normal; December 1994 - chest X-ray showed parabronchial cuffing, calcified granuloma, and hazy reticular pulmonary marking increase; February 1996 - increased interstitial markings, bilaterally, consistent with pulmonary fibrosis, bilateral pleural thickening, and bilateral pleural plaques; September 2001 - approximate 1 cm density in the right costophrenic angle of uncertain etiology, possibly a scar or atelectasis, findings suggestive of emphysematous change; December 2001 - the chest X-ray was negative for the previously noted 1 cm density, possibly representing a resolved subsegmental atelectasis, no focal pulmonary opacities were identified; September 2003 - chest X-ray showed both lungs clear and chest X ray was normal; March 2005 - chest X ray negative for calcified pleural plaques, congestive heart failure, pneumonia, or other acute cardiopulmonary abnormalities; May 2005 - chest X-ray shows that the heart, mediastinum, lungs, pulmonary vessels, and pleural surfaces are unremarkable; September 2006 - CT of the thorax revealed minimal findings of some basilar scarring and some possible focal emphysematous changes, calcified hilar lymph nodes were felt to be indicative of an old granulomatous infection or other inflammatory insult, no evidence of any significant interstitial fibrosis; April 2008 - chest X-ray showed that the lungs were clear; and May 2011 - the lungs were clear with mild chronic lung changes, consolidation air space disease, mass, edema, or effusion were not seen.  

With respect to the foregoing radiographic studies, the VA examiner stated that, except for the 1994 X-rays and the January 1996 study, there was no persistent evidence of interstitial disease or pleural plaques.  The examiner pointed out that, according to the medical literature, such as the American Thoracic Society Statement, the findings on radiographic studies would have become more pronounced over the years and would certainly not have regressed.

The April 2012 VA examiner also consolidated the findings from the Veteran's PFTs in January 1996, February and June 2002, October 2006, April 2008, December 2010, and April 2012.  She noted that, from January 1996 through October 2010, the Veteran's post-bronchodilator FVC had steadily progressed from 75 percent of predicted to 88 percent of predicted.  In April 2012, his FVC was 81 percent of predicted.

In January 1996, the Veteran's post-bronchodilator FEV1 was 95 percent of predicted.  In February 2002, that percentage dropped to 73 percent of predicted before increasing to 82 percent of predicted and 93 percent of predicted in June 2002 and October 2006, respectively.  In October 2006, the FEV1 was 93 percent of predicted, and in April 2008 it was 81 percent of predicted.  In October 2010, it was 78 percent of predicted, and in April 2012 it was 72 percent of predicted.  

The FEV1/FVC ratio was at the following percentages of predicted in the years indicated:  January 1996 - 127 percent; February 2002 - 73 percent; June 2002 - 106 percent; October 2006 - 118 percent; April 2008 - 72 percent; October 2010 - 66 percent; and April 2012 - 66 percent.

The Total Lung Capacity (TLC) ratio was at the following percentages of predicted in the years indicated:  January 1996 - 76 percent; October 2006 - 101 percent; April 2008 - 94 percent; October 2010 - 93 percent; and April 2012 - 78 percent.

The diffusion capacity of carbon monoxide (DLCO) was at the following percentages of predicted in the years indicated:  January 1996 - 55 percent; February 2002 - 64 percent; October 2006 - 113 percent; April 2008 - 58 percent; December 2010 - 61 percent; and April 2012 - 62 percent.

In reviewing the results of the PFTs, this VA examiner observed the Veteran's TLC had consistently been in the normal range without any signs of steady decline over the years.  His FVC, FEV1, and FEV1/FVC ratio had shown much variability over the years, but when looking at 16 years of testing, the VA examiner found that there was no significant decline in lung function as would be expected with asbestosis.  The VA examiner did note that the studies in January 1996 and October 2006 disagreed with the other tests and raised the question of their validity.  However, the examiner noted that the FVC of 75 percent in January 1996 would not be considered abnormal for a 66 year old man such as the Veteran and that such result had actually improved over the years.  The VA examiner found that such improvement contradicted Dr. A.'s conclusion that the Veteran demonstrated restrictive disease.  Similarly, according to the medical literature, such as the Textbook of Respiratory Medicine by Murray and Nadal, 5th ed, Chap. 24, the Veteran did not meet the criteria for COPD, due to his age.  In addition, the VA examiner noted that the current medical literature did not link COPD to asbestos exposure without the development of asbestosis.  Therefore, the VA examiner found it highly questionable that the Veteran actually had COPD and that many elderly people get over diagnosed due an age-related decrease in lung function.

In deciding this claim, the Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  However, while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis need only address the most salient and relevant evidence and discuss what this evidence shows, or fails to show, concerning the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Here, because this claim involves a medically complex rather than simple condition, there has to be medical evidence supporting the claim, not just unsubstantiated lay opinion.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This includes both as concerning the appropriate diagnosis of this claimed disability and its etiology and posited relationship with the Veteran's military service.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

But even when, as here, there is supporting medical evidence, the Board nevertheless additionally has to determine whether it is more persuasive, meaning more competent and credible and therefore ultimately more probative, than the medical evidence against the claim.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board additionally must determine whether the evidence also is credible).  Only if evidence is both competent and credible does it in turn ultimately have consequent probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"")).  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), citing its decision in Madden, the Federal Circuit Court recognized that that Board had inherent 
fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court also has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Obviously, this responsibility is more difficult when, as here, there are medical opinions both for and against the claim.  And, at the same time, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  But it is entirely within the Board's province and discretion to give more probative weight to certain pieces of evidence than others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans at 30, citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  So equal weight is not necessarily accorded to each piece of evidence, although it may be.  If, when considering the totality of the evidence, it either supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, then the Veteran/appellant prevails.  Conversely, if the preponderance of this evidence is against the claim, it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In evaluating the probative value of the medical opinions that have been offered for and against this claim, the Board concludes that the preponderance of this evidence is against this claim for several reasons, so the claim must be denied rather than granted.

First, the Veteran did not have a diagnosis of asbestosis from the time of filing his claim on appeal to his death.

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  This requirement of current disability, however, is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, even if it resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the Veteran filed this claim in September 2001, and the only diagnosis of asbestosis was put forth by Dr. M. in 1996, so at least 5 years prior.  This diagnosis reportedly was then supported by objective clinical and other findings (Dr. M set forth the 4 bases of his diagnosis), but others since have concluded this diagnosis is unwarranted if considering the guidelines set forth by professional organizations such as the American Thoracic Society, the results of the Veteran's several PFTs, and other relevant radiographic imaging and studies that repeatedly had been performed during the many years since this diagnosis and even several times since the filing of this claim.  Dr. A., who also has commented favorably concerning this diagnosis, even since the filing of this claim, has not set forth the required findings in accordance with the administrative guidelines indicating the clinical diagnosis of asbestosis requires both a history of exposure to asbestos (which the Veteran admittedly has, albeit both during and since his military service) and radiographic evidence of parenchymal disease (which he apparently repeatedly has not, at least since the filing of his claim, even if he did previously in 1996).  See the VA Manual, Paragraph 9(e).

But even further, as concerning Dr. A.'s assessment that the Veteran's asbestosis or asbestos-related disease could weaken his lungs and contribute to his COPD, this suggestion is couched in equivocal language.  A statement like this that, for all intents and purposes, is equivocal or inconclusive as to the origin of a disorder (or, here, worsening of one disorder by another) generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  There are indeed a line of precedent cases discussing the lesser probative value of opinions like this that are equivocal, in various contexts, which essentially state that it is possible that what posited could be true.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993).  Indeed, in past decisions the Court also had held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  Moreover, additional precedent cases have been more recently issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as 
"non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service. 

Here, Dr. A. acknowledges and the VA examiners and medical literature agree that there is no direct link between asbestos exposure and the development of COPD.  In addition, Dr. A. acknowledges that COPD is most commonly caused by cigarette smoking and that the Veteran had a significant history of smoking.  And although there is an accepted latency allowing for initial manifestation of asbestosis and its associated symptoms anywhere from 10 to 45 years after initial exposure to asbestos, there is no such generally accepted latency for COPD.  So the fact that the Veteran did not have COPD until so very long after the conclusion of his service, indeed until perhaps as many as 40 or so years, tends to refute the notion that it dates back to his service or to any specific event during his service like exposure to asbestos.  In the appropriate circumstance, the Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Consider also that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of etiologically linking current disability to service, meaning other than by having supporting medical nexus evidence establishing this required causation, only applies if the condition now claimed was first noted during service.  Else, there is no condition to continue experiencing after service.  The condition also has to be one of those specifically identified in 38 C.F.R. § 3.309(a) as "chronic."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  So, again, even accepting the latency period for the eventual development of asbestosis, COPD is not one of the conditions identified in this VA regulation as necessarily chronic, so resultantly not the type of condition the Veteran can link to his service merely by showing continuity of symptomatology since his discharge from service.  Indeed, this is true even accepting that it is his symptoms, not instead treatment for them, which is the essence of continuity of symptomatology as defined in 38 C.F.R. § 3.303(b).  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Negative evidence, meaning actual evidence weighing against a party, cannot be equated with the absence of substantive evidence.  Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The VA examiner's April 2012 medical opinion is the most probative of those in the file, both insofar as what is the most appropriate diagnosis (COPD versus asbestosis) given the several clinical findings that have been shown, and in terms of whether there is attribution of this diagnosis to the Veteran's military service and to exposure to asbestos during his service, in particular.  Perhaps what is most compelling is this examiner addressed all of the noted deficiencies in the prior opinions, including especially in terms of reconciling the conflicting opinions and findings and providing the necessary explanatory rationale.  And in doing this, this examiner pointed to specific findings suggesting certain trends denoting bettering or worsening lung function and resultantly supporting conclusions.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  As an example, she cited specific results of PFTs (FEV1, FVC, FEV1/FVC, TLC, DLCO, etc.), and although others did as well, including those proponents of the Veteran's claim, she best interpreted these findings and correlated them with the other evidence in the file.  She also offered plausible explanations for aberrations or inconsistencies.  Thus, on the whole, she provided the most persuasive comment on the determinative issue of causation, even if accepting the noted disagreement over the most appropriate diagnosis.

For these reasons and bases, the Board concludes the preponderance of the evidence is against this claim.  Therefore, the doctrine of reasonable doubt is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   For all the reasons discussed above, the substituted appellant's claim for service connection for a respiratory disorder, including asbestosis and COPD, is denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.1010 (2014).



ORDER

In this substituted appeal, the claim of entitlement to service connection for a low back disorder is granted, subject to the laws and regulations governing payment of monetary benefits - including those accrued.

But in this substituted appeal, the claim of entitlement to service connection for a respiratory disorder, including asbestosis and COPD, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


